[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE SECOND COUNT
On April 19, 1999, defendant's motion to strike (dated March 16, 1999) the second count of the revised complaint dated August 10, 1998, was argued at short calendar. The court's personal notes indicate that the motion to strike was denied on that date, citing General Statutes § 46a-60 and § 31-51bb.
On September 1, 1999 counsel for plaintiff wrote to the court requesting a decision on motion to strike. Examination of the file, indicates that no memorandum of the denial had been made in the file or any notice of the denial sent out by the clerk's office.
This memorandum confirms that the motion to strike was denied on April 19, 1999, citing the above statutes.
Jerry Wagner State Judge Referee